PER CURIAM.
Affirmed. This is an appeal from a forfeiture order. The trial court determined after trial that the appellant was not the owner of the property in question, contrary to appellant’s claim. The two issues raised on appeal concern only whether a crime was committed and whether the property was utilized in the commission of the crime. Appellant’s standing to challenge the forfeiture is predicated on its ownership claim to the property. Since no issue has been raised as to the court’s finding on the ownership issue, any determination we make as to the issues actually raised would be moot. Accordingly, we decline to resolve those issues and affirm the trial court’s order.
ANSTEAD, C.J., DOWNEY, J., and RODGERS, EDWARD, Associate Judge, concur.